Dear Mr. Haney:
You have requested an opinion from this office concerning whether or not a Deputy Sheriff can also serve as Coroner of a parish.
      Louisiana Constitution, Article 5, Section 29 provides that:
           In each parish a coroner shall be elected for a term of four years.  He shall be a licensed physician and possess the other qualifications and perform the duties provided by law.  The requirement that he be a licensed physician shall be inapplicable in any parish in which no licensed physician will accept the office.
Initially, in order to be qualified to serve as Coroner, the individual at issue must be a licensed physician, unless there is no licensed physician who will accept the office.
With regard to the "dual officeholding" aspect of your request, LSA-R.S. 42:63 provides, in pertinent part, as follows:
           (D)  No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof.  No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office.  (emphasis supplied).
LSA-R.S. 42:62(9), which defines "Political subdivision", provides as follows:
           (9) "Political subdivision" means a parish, municipality, and any other unit of local  government, including a school board and a special district, authorized by law to perform governmental functions. In addition for the purposes of this Part, mayor's courts, justice of the peace courts, district attorneys, sheriffs, clerks of court, coroners, tax assessors, registrars of voters, and all other elected parochial officials shall be separate political subdivisions.
A parish coroner is not a state agency, but rather is a parochial officer.  LSA-R.S. 36:3  See also Mullins v. State,378 So.2d 503 (La.App. 4th Cir. 1979)
It is the opinion of this office that the elected coroner of St. Martin Parish and the Sheriff of St. Martin Parish, are separate and distinct political subdivisions. Thus, the Coroner, who is also employed by the Sheriff, does not hold employment in the same political subdivision in which he is an elected official. The arrangement of which you have inquired therefore does not violate the provisions of the Dual Officeholding statute, LSA-R.S.42:63(D).
Trusting this to be sufficient for your purposes, I am
Sincerely,
                                       WILLIAM J. GUSTE, JR. Attorney General
                                       BY: NORMAN W. ERSHLER Assistant Attorney General